—In an action to recover damages for legal malpractice, the plaintiff appeals from a judgment of the Supreme Court, Nassau County (McCaffrey, J.), dated February 1, 1999, which, upon an order dated January 11, 1999, granting the defendants’ separate motions pursuant to CPLR 3211 (a) (7) to dismiss the complaint, dismissed the complaint.
Ordered that the judgment is reversed, on the law, with costs, the order dated January 11, 1999, is vacated, the motions are denied, and the complaint is reinstated.
On a motion to dismiss a pleading for failure to state a cause of action pursuant to CPLR 3211 (a) (7), the pleading is to be liberally construed. All of the facts alleged therein are to be accepted as true and accorded the benefit of every possible favorable inference to determine whether they fit within any cognizable legal theory (see, Leon v Martinez, 84 NY2d 83; EECP *419Ctrs. v Vasomedical, Inc., 265 AD2d 372). We find that the complaint states a cause of action for legal malpractice. Mangano, P. J., Ritter, Joy, McGinity and Smith, JJ., concur.